 NOT FOR PUBLICATiON

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

  BARRY WILLIAMS,                                            Civil Action No. 18-9593 (JLL)

                  Plaintiff,

          V.
                                                                        OPINION

  GARY M. LANIGAN, et al.,

                 Defendants.


 LINARES, Chief District Judge:

        Currently before the Court is the amended complaint of Plaintiff Barry Willia
                                                                                      ms. (ECF
No. 10). Because this Court has previously granted Plaintiff inforniapauperis
                                                                              status in this matter,
this Court is required to screen his complaint pursuant to 28 U.S.C.
                                                                        § 1915(e)(2)(B). Pursuant to
the statute, this Court must dismiss Plaintiffs claims if they are frivolous, malici
                                                                                     ous, fail to state
a claim for relief, or seek damages from a defendant who is immune. For the
                                                                            reasons set forth
below, this Court will permit only Plaintiffs First Amendment retaliation claim
                                                                                to proceed against
Defendant Patrick at this time, and will dismiss Plaintiffs remaining claims withou
                                                                                    t prejudice.

                                       I.      BACKGROUND

       In his amended complaint, Plaintiff takes issue with the actions of several employ
                                                                                         ees of
East Jersey State Prison in relation to their enforcement of prison policies which
                                                                                   required certain
classes of inmates to engage in school programs. The New Jersey Department
                                                                           of Corrections
succinctly summarized its education policies in an official memorandum as follow
                                                                                 s:
               Effective[] July 1, 2014, inmates will be awarded institutional job
               opportunities,      and     single     cell   housing    based      on
               participation/enrollment in the facility’s education program.
               Specifically if [a prisoner is] on the Education Waiver List, and [the
                prisoner does] not enroll in school, [the prisoner] will oniy be
                eligible for, and assigned to, the lowest paid, wing based job
                opportunities, and double cell housing assignments. However, if
                you are on the waiver list, and immediately request to attend school
                you will be allowed to keep your current job. Scholl and work
                schedules will be coordinated to allow an inmate to pursue the
                facility’s educational opportunities, and to remain in a desired
                institutional job.

                       Additionally, any inmate on the waiver list who does not
                voluntarily enroll in school shall not be eligible for any incentive
                programs. This directive will not affect any inmate who has a high
                school diploma, GED, or is currently enrolled in school.

 (ECF No. 1-1 at 12). Plaintiff also alleges that that there is a second policy which makes the

education requirement mandatory for those inmates who have a sentence of less than ten years’

imprisonment. (ECf No. 1 at 12).

        In his amended complaint, Plaintiff takes issue with the actions of three specific employees

of East Jersey State Prison taken in response to Plaintiffs attempts to fight the application of these

policies to him. first, Plaintiff claims that the head of East Jersey’s education department, Dianne

Patrick, threatened him with disciplinary sanctions in retaliation for his withdrawal from and

refusal to participate in classes. Specifically. Plaintiff alleges that Patrick threatened him with

disciplinary actions in May 2015, and that she thereafter again threatened Plaintiff with allegedly

improper disciplinary charges. (ECF No. 10 at 7). Plaintiff thereafler alleges that in October 24,

2016, Patrick threatened to have Plaintiffs law library privileges revoked “if [he] did not resign

up for the school program.” (Id. at 13). Plaintiff also asserts that Karyn Parker Foreman, the

Inmate Remedy Coordinator at the prison wronged him by “perjuring” herself in March 2016

during one of Plaintiffs administrative appeals by submitting a certification in which she alleged

that there was no record of Plaintiff having filed an administrative remedy related to his challenge

to the mandatory education policies. (Id. at 9—10). Finally, Plaintiff claims that the head of the



                                                 7
 prison’s food service department, Mr. Reavis. “threatened” him with retaliation in October 2016

 by informing him that he could not receive a job in the prison kitchen unless he re-enrolled in the

 school program pursuant to the policy quoted above. (Id. at 11—12).

                                                II.      DISCUSSION

A. Legal Standard

         Per the Prison Litigation Reform Act, Pub. L. No. 104-134,               § 801-810, 110 Stat. 1321-66
to 1321-77 (April 26, 1996) (“PLRA”). district courts must review complaints in those civil actions

in which a prisoner is proceeding in forma pauperis, see 28 U.S.C.                     § 1915(e)(2)(B), or seeks
damages from a state employee, see 2$ U.S.C.              § 1915A. The PLRA directs district courts to sua
sponte   dismiss any claim that is frivolous, malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief. This action

is subject to sita sponte screening for dismissal under 2$ U.S.C.             § 1915(e)(2)(B) because Plaintiff
has been granted in formct paupeuis status.

          According to the Supreme Court’s decision in Ashcrofi v. Iqbal, “a pleading that offers

‘labels or conclusions’ ot. ‘a formulaic recitation of the elements of a cause of action will not do.”

556 U.S. 662, 678 (2009) (quoting Belt Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To

survive sua sponte screening for failure to state a claim1, the complaint must allege “sufficient

factual matter” to show that the claim is facially plausible. Fowter v. UPMC Shadyside, 57$ F.3d

203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is


 “The legal standard for dismissing a complaint for failtire to state a claim pursuant to 28 U.S.C. 1915(e)(2)(B)(ii)
   is the same as that for dismissing a complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).” Schteane v.
  Seana. 506 F. App’x 120, 122 (3d Cir. 2012) (citing A//cth v. Seiveding. 229 F.3d 220, 223 (3d Cir. 2000)): Mitchell
   v. Beard, 492 F. App’x 230, 232 (3d Cir. 2012) (discussing 42 U.S.C. § 1997e(c)(I)): Courteatt v. United Stares,
   287 F. App’x 159, 162 (3d Cir. 200$) (discussing 28 U.S.C. § 1915A(b)).


                                                          3
liable for the misconduct alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d

Cir. 2014) (quoting Iqbal, 556 U.s. at 67$).             Moreover, while pro se pleadings are liberally

construed,   “pro se   litigants still must allege sufficient facts in their complaints to support a claim.”

Mala v.    crowl?   Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted) (emphasis

added).

B. Analysis

          Plaintiff seeks to bring a claim against three prison officials based on alleged violations of

his constitutional rights arising out of East Jersey State Prison’s education policies. “To establish

a claim under 42 U.S.C.     § 1983, a plaintiff must demonstrate a violation of a right protected by the
Constitution or laws of the United States that was committed by a person acting under the color of

state law.” Nicini v. Morra. 212 F.3d 798, $06 (3d Cir. 2000): see also Woodvard v. Ct’. ofEssex,

514 F. App’x 177, 180 (3d Cir. 2013) (section 1983 provides “private citizens with a means to

redress violations of federal law committed by state [actors]”). “The first step in evaluating a

section 1983 claim is to ‘identify the exact contours of the underlying right said to have been

violated’ and to determine ‘whether the plaintiff has alleged a deprivation of a constitutional right

at all.” Nicini, 212 F.3d at $06 (quoting County of Sacramento v. Lewis, 523 U.S. 833, 841 n.5

(1998)). In this matter, Plaintiff attempts to raise the following claims       —   a claim that Defendant

Parker Foreman denied him his rights by committing “perjury” in relation to his administrative

appeal, and claims for First Amendment retaliation against Defendants Reavis and Patrick.

       Turning first to the claim against Defendant Parker Foreman, Plaintiff asserts that she

violated his rights by allegedly committing perjury in asserting that she could find no remedy form

in regard to his administrative appeal. However, the making of a false statement by a prison

official against a prisoner—up to and including the filing of a false disciplinary charge—is not



                                                     4
itself a constitutional violation sufficient to support   § 1983 liability. See, e.g., Smith v. Mensinger,
293 F.3d 641, 653-54 (3d Cir. 2002) (even false disciplinary charges do not violate prisoner’s

rights absent a denial of Due Process or a violation of some other clear constitutional rights). Here,

Plaintiff does not allege that he suffered a violation of Due Process as a result of the alleged

perjury—instead it appears that the motion to dismiss his appeal based on the alleged perjury was

denied and Plaintiff suffered no harm as a result. Plaintiff has therefore failed to allege facts

sufficient to state a claim for relief under   § 1983 based on the alleged perjury of Defendant Parker
Foreman. Plaintiffs claim against her shall therefore be dismissed without prejudice.

        As to the remaining Defendants, Plaintiff seeks to raise claims for First Amendment

Retaliation. “In order to plead a retaliation claim under the First Amendment, a plaintiff must

allege: (1) constitutionally protected conduct, (2) retaliatory action sufficient to deter a person of

ordinary firmness from exercising his constitutional rights, and (3) a causal link between the

constitutionally protected conduct and the retaliatory action.” Thomas v. Independence TMp., 463

F.3d 225, 296 (3d Cir. 2006): see also Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003). “The

key question in determining whether a cognizable first Amendment claim has been stated is

whether ‘the alleged retaliatory conduct was sufficient to deter a person of ordinary firmness from

exercising his First Amendment rights.” Thomas, 463 F.3d at 296 (quoting McKee v. Hart, 436

F.3d 165, 170 (3d Cir. 2006)).

       In regard to Defendant Patrick, Petitioner has alleged that she has threatened him with

disciplinary sanctions in response to his decision to withdraw from the education program, and has

on at least one occasion threatened Petitioner’s access to the law Library, and, in turn, the courts.

Petitioner has thus alleged that Patrick has engaged in activity which would, at least arguably,

deter the ordinary prisoner from continuing in his course.           As Petitioner has also alleged a
    retaliatory motive on Patrick’s part and that these threats came in response to his filing of the

    withdrawal paperwork and later grievance forms, Petitioner’s claim against Patrick is sufficiently

    pled to survive this Court’s situ sponte screening. Thomas, 463 f.3d at 296.

             Although this Court will therefore permit Plaintiffs claims against Defendant Patrick to

    proceed at this time,2 Plaintiffs claim against Defendant Reavis fails to set forth a cognizable

    claim for relief. Specifically, Plaintiff asserts only that Reavis called him into his office and

    informed Plaintiff of the ternis of the already applicable policy—that Plaintiff would not be entitled

    to akitchenjob if he didn’t sign back tip for education programs. That action—informing Plaintiff

    of the applicable policy—is patently insufficient to deter a person of ordinary firmness from

    exercising his First Amendment rights, especially in light of the fact that the prisoners in East

    Jersey had already been put on notice of this policy when the policy was announced and reiterated

in memoranda issued by the head of the New Jersey Department of Corrections in 2014 and 2016.

Plaintiffs claim against Reavis therefore fails to state a cognizable claim for relief and must be

dismissed as a result.3




2
    The Court notes that one of the allegations against Patrick may be subject to § 1983’s two year statute of limitations
     in New Jersey as it occurred in May 2015. Because Plaintiff appears to be alleging that Patrick continually made
     such threats and that at least one of those incidents occurred in October 26, 2016, at least some parts of Plaintiffs
     retaliation claims against Patrick are not time barred. This Court therefore need not and does not address the statute
    of limitations issue at this time.
    Plaintiff also briefly asserts that Reavis interfered with his inmate remedy system complaint about his “threat.”
    Because Prisoner’s have no right to an inmate grievance system nor a right to have his complaints heard via such a
    system, however, the alleged interference in Plaintiffs grievance filing is insufficient to state a cognizable claim
    for relief under § 1983. See, e.g., Roberts v. Aviles, No. 10-5916, 2012 WL 603790, at *1 n.4 (D.N.J. Feb. 16,
    2012); Wilson v. Horn. 971 F. Supp. 943, 947 (ED. Pa.), aJf’d, 142 F.3d 430 (3d Cir. 1998); see also Adams v. Rice,
    40 F.3d 72. 75 (4th Cir. 1994) (“the Constitution creates no entitlement to grievance procedures or access to any
    such procedure voluntarily established b a state”).

                                                             6
                                     III.   CONCLUSION

       for the reasons stated above, Plaintiffs First Amendment retaliation claim shall proceed

against Defendant Patrick only at this time, and Plaintiffs remaining claims shall be dismissed

without prejudice. An appropriate Order follows this Opinion.



Dated: October,      2018.




                                                                 ARES
                                                                United States District Court




                                              7
